DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendments
Applicant’s preliminary amendment filed on June 1, 2021 is acknowledged. Claims 1-35 are cancelled and claims 36-59 are currently pending.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 36-48, drawn to a device for direct measurement of protein activity.
Group II, claim(s) 49, drawn to a system for direct electrical measurement of protein activity.
Group III, claim(s) 50, drawn to a method for direct measurement of protein activity.
Group IV, claim(s) 51-52, drawn to a method of sequencing a biopolymer.
Group V, claim(s) 53-59, drawn to a method of sequencing a polynucleotide.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-V lack unity of invention because even though the inventions of these groups require the special technical feature of a device for direct measurement of protein activity comprising a first electrode and a second electrode being separated by a gap; and a protein attached to the first and/or the second electrode via a linker comprising at least one chemical bond, wherein the linker is attached to a region of the protein that is inactive, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Merriman (WO 2017/123416).  Merriman teaches a device (Fig. 3; [00129] line 1: a sensor 301) comprising a first electrode (Fig. 3; [00129] line 2: first electrode 302) and a second electrode (Fig. 3; [00129] line 3: second electrode 303) being separated by a gap (Fig. 3; [00129] lines 7-8: the ends of first electrode 302 and second electrode 303 define an electrode gap 330); and a protein (Fig. 3: probe 336; [00145] line 4: examples of probes include proteins; here Examiner notes that the bridge molecule 333 includes a first end 334 and a second end 335 as disclosed in Fig. 3 and [00135] lines 2-5, so that the probe should be 336 as shown in Fig. 3) attached to the first and/or the second electrode via a linker (Fig. 3; [00130] line 3: a linker 337) comprising at least one chemical bond ([00147] lines 17-20: a self-assembling linker can comprise a biotin-avidin coupling mechanism, with an avidin protein first linker component and a biotin small molecule second linker component, which components form a strong non-covalent bond with one another), wherein the linker is attached to a region of the protein that is inactive ([00147] lines 12-15: a linker component selected for association with the probe may be configured to minimize interference between the probe and a target, both with respect to the size of the linker component and the position at which it is conjugated to the probe; thus the linker is deemed to be attached to an inactive region of the protein).

During a telephone conversation with Peter Schlueter, the representative of applicant, on July 19, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 36-48.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 49-59 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Specification
The disclosure is objected to because of the following informalities: 
The specification (PGpub, Fig. 4; [0221] lines 2-3): “A protein molecule 51 is covalently modified at certain sites 53 and 54” should be “A protein molecule 51 is covalently modified at certain sites 52 and 53” because Figure 4 shows two points 52 and 53 are on the protein molecule 51 and 54 is a linker between the protein 51 and the electrode 58
Appropriate correction is required.
Claim Objections
Claim 44 is objected to because of the following informalities:
Claim 44, line 1: “thio-streptavidin” should be “thiol-streptavidin”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 40-41, 45, and 47-48 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 40 recites the limitation "a polymerase" in line 1.  It is unclear whether this polymerase is the same as recited in claim 39.  It is suggested to depend claim 40 on claim 36.
Subsequent claims 41 and 48 are rejected due to their dependencies on rejected base claim 40.
Claim 41 recites “the exonuclease activity” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 45 recites the limitation "the protein and the electrode are biotinylated" in line 1.  It is unclear which electrode, the first electrode or the second electrode as recited in claim 36, this electrode refers to.  
Claim 47 recites the limitation "the chemical bond" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The limitation “at least one chemical bond” as recited in claim 36 is not sufficient antecedent basis for this limitation.  It is unclear whether this chemical bond is one of the at least one chemical bond as recited in claim 36 or another chemical bond in the N-terminal region of the protein.  A chemical bond comprises two components that bind with each other through binding.  If a linker comprises a chemical bond, the linker comprises two components with the chemical bond between them.  Thus, if a chemical bond is within the linker, then it cannot be within the N-terminal region of the protein.  For the purpose of compact prosecution, claim 47 will be examined as a chemical bond between the linker and the protein in the N-terminal region of the protein.
Claim 48 recites the limitation "the chemical bond" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The limitation “at least one chemical bond” as recited in claim 36 is not sufficient antecedent basis for this limitation.  It is unclear whether this chemical bond is one of the at least one chemical bond as recited in claim 36 or another chemical bond in the exonuclease region of the polymerase.  A chemical bond comprises two components that bind with each other through binding.  If a linker comprises a chemical bond, the linker comprises two components with the chemical bond between them.  Thus, if a chemical bond is within the linker, then it cannot be within the exonuclease region of the polymerase.  For the purpose of compact prosecution, claim 48 will be examined as a chemical bond between the linker and the polymerase in the exonuclease region of the polymerase.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 36, 38-40, 42, 44, and 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merriman (WO 2017/123416).
Regarding claim 36, Merriman teaches a device (Fig. 3; [00129] line 1: a sensor 301) for direct measurement of protein activity ([00148] lines 4-5: used to detect the presence and/or activity of the corresponding protein), the device comprising:
a first electrode (Fig. 3; [00129] line 2: first electrode 302) and a second electrode (Fig. 3; [00129] line 3: second electrode 303), the first and second electrodes being separated by a gap (Fig. 3; [00129] lines 7-8: the ends of first electrode 302 and second electrode 303 define an electrode gap 330); and 
a protein (Fig. 3: probe 336; [00145] line 4: examples of probes include proteins; here Examiner notes that the bridge molecule 333 includes a first end 334 and a second end 335 as disclosed in Fig. 3 and [00135] lines 2-5, and the probe should be 336 as shown in Fig. 3) attached to the first and/or the second electrode via a linker (Fig. 3; [00130] line 3: a linker 337) comprising at least one chemical bond ([00147] lines 17-20: a self-assembling linker can comprise a biotin-avidin coupling mechanism, with an avidin protein first linker component and a biotin small molecule second linker component, which components form a strong non-covalent bond with one another), wherein the linker is attached to a region of the protein that is inactive ([00147] lines 12-15: a linker component selected for association with the probe may be configured to minimize interference between the probe and a target, both with respect to the size of the linker component and the position at which it is conjugated to the probe; thus the region of the probe binding the target is deemed to be an active region and the region of the probe connecting to the linker is deemed to be an inactive region).

Regarding claim 38, Merriman teaches the first and second electrodes are separated by a dielectric layer ([0005] lines 9-11: the channel conductance between the source and the drain, i.e., the first and second electrodes, can be modulated by a third electrode (also referred to as the gate) that is coupled to the channel through a thin dielectric insulating layer; thus, the dielectric layer above the gate that separates the source and drain electrodes is deemed to separate the first and the second electrodes), wherein a passivation layer is disposed on the first and second electrodes ([00172] lines 7-9: a surface passivation treatment may be applied to the substrate surface and portions of the exposed electrodes to reduce electrical noise that can occur from contact with liquid samples).

Regarding claim 39, Merriman teaches the protein is a polymerase (page 31, lines 11-12: a polymerase used as a probe).

Regarding claim 40, Merriman teaches the protein is a polymerase (page 31, lines 11-12: a polymerase used as a probe).

Regarding claim 42, Merriman teaches the linker comprises a covalent chemical bond (page 29, line 33 to page 30, line 2: a self-assembling linker can also comprise a SpyCatcher peptide first linker component and a SpyTag peptide second linker component, with the two components binding to form an irreversible covalent bond).

Regarding claim 44, Merriman teaches the linker (Fig. 3; [00130] line 3: bridge molecule 333 and a linker 337; here the bridge molecule 333 and the linker 337 are together deemed as the claimed linker, which is different as applied to claim 36) comprises thio-streptavidin (Fig. 3; [00130] lines 3-4: a linker 337 is a streptavidin-biotin complex; [00142] lines 5-8: a peptide biopolymer bridge can comprise an L-cysteine residue at one or both of the amino terminus and the carboxyl terminus to serve as a self-assembling anchor via thiol-metal binding to specific metal contacts that engage in strong thiol binding, such as gold; thus the claimed linker including the bridge molecule 333 and the linker 337 comprises thio-streptavidin).

Regarding claim 46, Merriman teaches the first and/or second electrodes comprises a metal gold ([00157] lines 2-3: an electrode may comprise gold).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 37 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merriman.
Regarding claim 37, Merriman discloses all limitations of claim 36 as applied to claim 36.  Merriman does not disclose the gas has a width of about 1.0 nm to about 20.0 nm. 
However, Merriman teaches the electrode gap dimension may be between about 3 nm and about 30 nm ([00163] lines 7-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Merriman by adjusting the gap width within the claimed range because such a width range is suitable for the gap between the source and drain electrodes of a FET sensor.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Regarding claim 48, Merriman discloses all limitations of claim 40 as applied to claim 40.  Merriman does not explicitly disclose the chemical bond is in the exonuclease region of the polymerase.
However, Merriman teaches the probe of the sensor comprises an enzyme (claim 3), and the enzyme comprises a DNA polymerase or an exonuclease (claim 4).  Figure 60 illustrates an embodiment wherein the enzyme is an exonuclease showing the linker is connected to the exonuclease via a chemical bond (Fig. 60). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Merriman by substituting the exonuclease with the exonuclease region of a polymerase as suggested because exonuclease is suitable for chemically bonding with the linker.  Simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).
Claim(s) 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merriman in view of Blanco (U.S. 5,198,543).
Regarding claim 41, Merriman discloses all limitations of claim 40 as applied to claim 40.  Merriman further discloses the exemplary sensors can be used to sequence molecule such as DNA ([0009] lines 2-3).  Merriman does not explicitly disclose the exonuclease activity of the polymerase is disabled.
However, Blanco teaches DNA polymerase suitable for DNA sequencing (Col. 1, lines 9-10), and T7 DNA polymerase used for sequencing is advantageous because it is processive, has no associated exonuclease activity and does not discriminate against nucleotide analog incorporation, and can utilize small oligonucleotides as primers which make the polymerase ideal for DNA sequencing (Col. 1, lines 45-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Merriman by substituting the polymerase with one having the exonuclease activity disabled as taught by Blanco because the polymerase without associated exonuclease activity does not discriminate against nucleotide analog incorporation, and can utilize small oligonucleotides as primers which make the polymerase ideal for DNA sequencing (Col. 1, lines 45-51).
Claim(s) 43 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merriman in view of Seifert (M. Seifert, Characterization of Streptavidin Binding to Biotinylated, Binary Self-Assembled Thio Monolayers – Influence of Component Ratio and Solvent, Langmuir, 2010, 26(9), page 6386-93).
Regarding claims 43 and 45, Merriman discloses all limitations of claim 36 as applied to claim 36.  Merriman further discloses the sensor complex 305 comprising a bridge molecule 333 and a probe 336 which are coupled via a linker 337, which is a streptavidin-biotin complex (Fig. 3; [00130] lines 3-4; for claim 45: “the linker comprises a streptavidin molecule”).  Merriman does not explicitly disclose the protein is biotinylated (claim 43) or the protein and the electrode are biotinylated, and wherein the streptavidin molecule comprising at least two biotin binding sites (claim 45).
However, Seifert teaches many biosensor applications are based on streptavidin (SA) binding to partially biotinylated self-assembled thiol monolayers SAMs ([Abstract] lines 1-2).  The well-known streptavidin-biotin (SA-biotin) with extremely high binding constant is used (page 6386, Col. 2, para. 2, lines 1-4), wherein the SA protein can be used as connecting entity between a prefunctionalized, biotinylated transducer surface and the (also prebiotinylated) biological component of interest (page 6386, Col. 2, para. 2, lines 5-8).  Thus, Seifert teaches the protein is biotinylated (for claim 43: page 6386, Col. 2, para. 2, line 7: the prebiotinylated biological component of interest) and wherein the protein and the electrode are biotinylated (for claim 45, page 6386, Col. 2, para. 2, lines 6-8: a prefunctionalized, biotinylated transducer surface and the (also prebiotinylated) biological component of interest), and wherein the streptavidin molecule comprising at least two biotin binding sites (for claim 45: page 6386, Col. 2, para. 2, lines 4-5: the SA protein with its four equivalent binding pockets for biotin can be used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Merriman by substituting the linker with well-known streptavidin-biotin (SA-biotin) as taught by Seifert because the use of SA-biotin interaction is well-known (page 6386, Col. 2, para. 2, lines 2-3) for the biosensor applications ([Abstract] lines 1-2) and this assembly can be established without noticeable impact on function and activity of the biomolecule (page 6386, Col. 2, para. 2, lines 8-9).  Simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).
Claim(s) 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merriman in view of Kotlowski (C. Kotlowski, Fine discrimination of volatile compounds by graphene-immobilized odorant-binding proteins, Sensors and Actuators B: Chemical, 2018(256), page 564-72).
Regarding claim 47, Merriman discloses all limitations of claim 36 as applied to claim 36.  Merriman does not explicitly disclose the chemical bond is in the N-terminal region of the protein.
However, Kotlowski teaches a biosensor for odorants, using wildtype and engineered mutants of an odorant binding protein 14 (OBP14), immobilized onto a reduced graphene oxide field-effect transistor (rGO-FET) ([Abstract] lines 1-3).  One mutant of OBP14, HisTab-OBP14, contains an additional segment of six histidines at its N-terminus to immobilize the protein on the sensor surface in an orientation fashion, musing a bifunctional pyrene-NTA linker (page 567, Col. 2, section 3.3, para. 1, lines 2-5).  Thus, Kotlowski teaches the chemical bond (interpreted as the chemical bond connected to the linker) is in the N-terminal region of the protein (page 567, Col. 2, section 3.3, para. 1, lines 2-5), for better orientation on the sensor surface and only minor differences in its binding properties for chemicals when compared to the wildtype ([Abstract] lines 9-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Merriman by connecting the protein to the linker in the N-terminal region of the protein as taught by Kotlowski because the immobilization at the N-terminus of the protein provide better orientation without changes in its binding properties for chemicals ([Abstract] lines 9-10). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795